Cobb, J.
Where a bill of exceptions is in large part composed of papers constituting portions of the original record in the case and purporting to be exceptions to an auditor’s report, which are set forth in such a vague and indefinite manner as to be scarcely comprehensible, and where such bill of exceptions embodies in full other documents, instead of briefing the same as the law requires, so that, on the whole, the bill of exceptions is a needlessly voluminous and exceedingly confused document, and where such bill of exceptions finally recites that the court “ ordered that the within exceptions be dismissed because not filed according to law,” and thereupon adds: “the defendants allege that the foregoing ruling and judgment is erroneous, and they now assign as error,” this court is constrained to hold that such bill of exceptions is not prepared in conformity to law, that it contains no clear and distinct assignment of error, and that-the writ of error should be dismissed.

Writ of error dismissed.


All the Justices concurring.